People v Hickman (2017 NY Slip Op 07178)





People v Hickman


2017 NY Slip Op 07178


Decided on October 12, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2017

Tom, J.P., Renwick, Andrias, Singh, Moulton, JJ.


4647 74157/09

[*1]The People of the State of New York, 	 Respondent,
vKenneth Hickman, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Richard Joselson of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Oliver McDonald of counsel), for respondent.

Judgment, Supreme Court, New York County (Larry R.C. Stephen, J.), rendered January 13, 2011, convicting defendant, after a jury trial, of assault in the third degree, and sentencing him to a term of three years' probation, unanimously reversed, on the law, and the matter remanded for a new trial.
The court erred in denying defendant's challenge for cause to a prospective juror who twice answered that she was "not sure" when asked whether she could be impartial in light of her recent experience as a crime victim. The court was obligated to excuse the panelist in the absence of an unequivocal statement that she could be fair and impartial (see People v Chambers, 97 NY2d 417, 419 [2002]; People v Blyden, 55 NY2d 73, 78 [1982]). The record fails to support the People's assertion that the panelist's expressions of uncertainty did not cast doubt on her ability to render an impartial verdict.
The factual allegations in the misdemeanor information were facially sufficient (see People v Kalin, 12 NY3d 225, 230 [2009]).
Since we are ordering a new trial, we find it unnecessary to reach any other issues.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 12, 2017
CLERK